Citation Nr: 1534718	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for erectile dysfunction, to include as due to a low back disorder.

4.  Entitlement to service connection for lower extremity muscle cramping, to include as due to a low back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

In January 2015, the Board remanded the Veteran's claims to obtain VA spine and shoulder examinations and opinions.  Although the Veteran was afforded these examinations, the opinions are inadequate and an additional remand is required.

At his August 2012 hearing before the Board, the Veteran indicated that he first sought treatment for his low back after service in 1986 or 1987 at a VA hospital in Charleston, South Carolina.  These records are not in the Veteran's claims file and there is no indication that the RO ever requested these records.  On remand, the RO must attempt to obtain these outstanding records until they are received or until the RO determines that further attempts to do so would be futile.  See 38 C.F.R. § 3.159(e) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  If the RO is unable to obtain these records or determines that further attempts to obtain the records would be futile, the RO must notify the Veteran in accordance with VA regulations.  See 38 C.F.R. § 3.159(e).

As the medical opinion with regard to the Veteran's low back disorder does not take into account the above-referenced records, a new medical opinion regarding the etiology of the Veteran's low back disorder is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

The Board also finds a new opinion with regard to the Veteran's claimed right shoulder disorder is required as the April 2015 VA examiner did not substantially comply with all of the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the January 2015 Board remand instructions, the VA examiner was ordered to provide an opinion on whether the Veteran's right shoulder disorder "clearly and unmistakably" existed prior to service and, if so, whether or not the Veteran's right shoulder disorder was "clearly and unmistakably" not aggravated by service.  The remand directives explicitly pointed out that the proper standard in answering these questions was not whether it was "as likely as not," but rather whether there was "clear and unmistakable evidence."  Despite this, the VA examiner opined that the Veteran's right shoulder disorder "clearly and unmistakably" existed prior to service and was "less likely as not" aggravated beyond the natural progression of the disease by the Veteran's active service.  The VA examiner also neglected to comply with the remand directives by failing to address the significance of the x-rays of the Veteran's right shoulder during service as well as the notation on the service discharge examination report that the Veteran had occasional right shoulder pain in the opinion regarding aggravation.

In his October 2010 notice of disagreement, the Veteran requested a copy of his claims file, yet he has never been provided with one.  On remand, the RO must provide the Veteran with a copy of his claims file in accordance with the procedures for complying with a Freedom of Information Act (FOIA) request.

The RO issued a supplemental statement of the case (SSOC) in May 2015 confirming the denial of service connection for a low back disorder and a right shoulder disorder.  However, the SSOC did not address the issues of entitlement to service connection for erectile dysfunction and lower extremity muscle cramps, as due to a low back disorder.  VA regulations require that when a case is remanded by the Board, the agency of original jurisdiction must readjudicate the issues on appeal and, if any benefit sought on appeal remains denied following that review, the agency of original jurisdiction must issue an SSOC concerning the additional development.  38 C.F.R. §§ 19.31, 19.38 (2014).  For that reason, and because the Veteran's claims for erectile dysfunction and lower extremity muscle cramps are intrinsically intertwined with his claim for a low back disorder, an additional remand is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's medical records from the Charleston, South Carolina VA Medical Center relating to his treatment in 1986 or 1987 for low back pain.

Any records obtained must be associated with the record before the Board.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e) (2014).  The Veteran and his representative must then be given an adequate opportunity to respond.

2.  The RO must provide the Veteran with a complete copy of his claims file in accordance with the procedures for complying with a FOIA request.

3.  The RO must obtain a supplemental medical opinion from the April 2015 VA spine examiner, which takes into account the Veteran's medical records for treatment for back pain in the 1980s.  If the RO is unable to obtain those records, the examiner must still provide a supplemental medical opinion addressing the Veteran's lay statements that he received treatment at a VA Hospital in 1986 or 1987 on one or two occasions.  The supplemental opinion must address whether the examiner's opinion has changed based on the medical records and the Veteran's lay statements.  

If, and only if, the April 2015 VA spine examiner is unavailable, the Veteran must be afforded the appropriate VA examination to determine whether any low back disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  Whether any diagnosed low back disorder is due to the Veteran's active duty service.

(b)  Whether there are any neurological manifestations associated with the Veteran's low back disorder.  The examiner must specifically address the Veteran's claims of erectile dysfunction and lower extremity muscle cramping as due to his low back disorder.

The examiner must state upon what specific evidence these determinations are based, and a complete rationale for all opinions must be provided.

The examiner must specifically comment on:

(a)  The Veteran's earliest post-service clinical histories, prior to his post-service work injury in February 1995.  The examiner must specifically consider and discuss the Veteran's lay statements and medical records, if received, for treatment for back pain in 1986 or 1987 on one or two occasions.

(b)  The Veteran's post-service work related injury in February 1995 and whether this injury aggravated the Veteran's claimed low back disorder.

If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must attempt to obtain a supplemental opinion from the April 2015 VA examiner regarding the Veteran's claimed right shoulder disorder.  Specifically, the examiner must opine as to whether the Veteran's right shoulder disorder was "clearly and unmistakably" not aggravated beyond the natural progression by active military service.

In providing this opinion, the examiner must specifically address the significance, if any, of:

(a)  the x-rays of the Veteran's right shoulder during military service, and

(b)  the notation at service discharge that the Veteran had occasional right shoulder pain and whether this represents an increase in severity of a preexisting disorder.

The examiner must state upon what specific evidence this determination is based, and a complete rationale for all opinions must be provided.

5.  If, and only if, the April 2015 VA examiner is unavailable, the Veteran must be afforded the appropriate VA examination to determine whether any right shoulder disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether the evidence clearly and unmistakably shows that the Veteran had a right shoulder disorder which preexisted entry to active duty service.

If the examiner determines that the Veteran's right shoulder disorder did clearly and unmistakably exist prior to service, the examiner must opine as to whether the evidence shows the Veteran's right shoulder disorder was "clearly and unmistakably not aggravated" by his active duty service.  The examiner must be informed that aggravation means that the disability was permanently worsened beyond the natural progression of the disease and that temporary or intermittent flare-ups of a preexisting injury during service are insufficient to constitute "aggravation in service," unless the underlying condition itself, as contrasted with mere symptoms, has worsened.

If the examiner determines that the Veteran's right shoulder disorder did not clearly and unmistakably exist prior to service, the opinion must state whether the Veteran's current right shoulder disorder was directly caused by his active duty military service.

The examiner must state upon what specific evidence these determinations are based, and a complete rationale for all opinions must be provided.

The examiner must specifically comment on and address the significance, if any, of:

(a)  the x-rays of the Veteran's right shoulder during military service, and

(b)  the notation at service discharge that the Veteran had occasional right shoulder pain and whether this represents an increase in severity of a preexisting disorder.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

